UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549FORM 8-KCURRENT REPORT Pursuant to Section 13 or 15(d) ofthe Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 16, 2016RAIT Financial Trust(Exact name of registrant as specified in its charter) Maryland 1-14760 23-2919819 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Two Logan Square, 100 N. 18th St., 23rd Floor, Philadelphia, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(215) 207-2100 N/A (Former Name or Former Address, if Changed Since Last Report): Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year.
